POOLER, Circuit Judge,
dissenting:
The plaintiff, Michael Baur, challenges the wisdom of current United States Department of Agriculture (“USDA”) practices which allow “downed” livestock to enter the nation’s food supply. Because I do not believe Baur has met well-established standards of standing to sue, I respectfully dissent.
The district court and the majority disagree over the extent to which Baur has established the threat posed to livestock by bovine spongiform encephalopathy (“BSE”) and to humans who may contract variant Crutzfeldt-Jacob disease (“vCJD”) if they consume the meat of an animal infected with BSE. The district court emphasized that Baur and his co-plaintiff, which does not join him on this appeal, “have provided no evidence that BSE has been detected in the United States, let alone that any BSE-infected meat has actually been sold.” The district court declared that this was sufficient to demonstrate that Baur had alleged a “hypothetical rather than imminent” harm, and concluded as a result that he lacked standing to bring this lawsuit.
The majority observes, however, that although no case of BSE or vCJD has yet been documented within the United States, Baur has noted the existence of “a recently published study which allegedly raised the possibility that BSE infectivity may persist in animals previously thought to be BSE-resistant. The majority also finds it significant that ‘the USDA itself as well as other government agencies have recognized that downed cattle are especially susceptible to BSE infection’ ” and that the USDA “has also adopted a surveillance program” to monitor a potential outbreak of BSE. Concluding on the basis of such evidence that Baur has asserted a threat *644that is more imminent than hypothetical, the majority finds that Baur does have standing to litigate the adequacy of current USDA policies for preventing BSE.
The majority, however, has not made any substantial effort to consider the strength of Baur’s allegations that he faces injury from a possible future outbreak of BSE. But adequate allegations of personal injury are an essential element of standing to sue. It is not sufficient that Baur has asserted the plausible existence of an imminent threat to the health and well-being of society at large.
I.
In order to establish “the ‘irreducible constitutional minimum’ of standing, a plaintiff must, generally speaking, demonstrate that he has suffered ‘injury in fact,’ that the injury is ‘fairly traceable’ to the actions of the defendant, and that the injury will likely be redressed by a favorable decision.” Bennett v. Spear, 520 U.S. 154, 162, 117 S.Ct. 1154, 137 L.Ed.2d 281 (1997) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992); Valley Forge Christian College v. Americans United for Separation of Church and State, Inc., 454 U.S. 464, 471-72, 102 S.Ct. 752, 70 L.Ed.2d 700 (1982)). The phrase “injury in fact,” is imprecise, but the Supreme Court’s “extensive body of case law on standing ... hardly leaves courts at spa in applying the law of standing.” Allen v. Wright, 468 U.S. 737, 751, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984) (citation omitted).
One element of the Supreme Court’s holdings regarding a plaintiffs demonstration of injury in fact is particularly germane to the instant appeal. When a plaintiff is challenging some general policy or practice of a government entity, such as the USDA practices that Baur challenges here, injury in fact is not established by positing injury to someone other than the plaintiff or to society at large. See Friends of the Earth, Inc. V. Laidlaw Environmental Services, Inc., 528 U.S. 167, 181, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000) (in a lawsuit challenging an environmental regulation, “[t]he relevant showing for purposes of Article III standing ... is not injury to the environment but injury to the plaintiff’). On the contrary, the plaintiff must establish “distinct and palpable injury to himself.” Warth v. Seldin, 422 U.S. 490, 501, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975) (emphasis added). The Supreme Court held eighty years ago that a plaintiff must establish “that he has sustained or is immediately in danger of sustaining some direct injury as a result of [government policy], and not merely that he suffers in some indefinite way in common with people generally.” Valley Forge Christian College, 454 U.S. at 477, 102 S.Ct. 752 (quoting Commonwealth v. Mellon, 262 U.S. 447, 488, 43 S.Ct. 597, 67 L.Ed. 1078 (1923)).
Baur’s concern for public health is a laudable thing. But a plaintiffs desire to right what he sees as misguided public health policy has no bearing on the question of whether he has established injury in fact. See Vermont Agency of Natural Resources v. Stevens, 529 U.S. 765, 772, 120 S.Ct. 1858, 146 L.Ed.2d 836 (2000) (“An interest unrelated to injury in fact is insufficient to give a plaintiff standing.”). Thus, “standing is not measured by the intensity of the litigant’s interest or the fervor of his advocacy.” Valley Forge Christian College, 454 U.S. at 486, 102 S.Ct. 752. A showing that the government is engaging in a policy that is wrongheaded, or even callous, “is not a permissible substitute for the showing of injury itself.” Id. In short, a plaintiff who wishes to advance the public good by altering government policy should direct his efforts to *645the political process in particular, and to public discourse in general, for these are the realms where the public good is most directly addressed.1 By contrast, the federal courts are primarily charged with providing relief for identifiable injuries suffered by parties appearing before them. Stated somewhat brusquely, a plaintiffs desire to effect reform of government policy as to an issue of public concern “does not provide a special license to roam the country in search of governmental wrongdoing and to reveal [his] discoveries in federal court. The federal courts were simply not constituted as ombudsmen of the general welfare.” Id. at 487, 102 S.Ct. 752.
I acknowledge that “[a]t the pleading stage, general factual allegations of injury resulting from the defendant’s conduct may suffice,” for avoiding dismissal on the basis of a lack of standing. Lujan, 504 U.S. at 561, 112 S.Ct. 2130. But “pleadings must be something more than an ingenious academic exercise in the conceivable. A plaintiff must allege that he has been or will in fact be perceptibly harmed by the challenged agency action, not that he can imagine circumstances in which he could be affected by the agency’s action.” United States v. Students Challenging Regulatory Agency Procedures (SCRAP), 412 U.S. 669, 688-89, 93 S.Ct. 2405, 37 L.Ed.2d 254 (1973). Most especially, the Supreme Court has “consistently stressed that a plaintiffs complaint must establish that he has a ‘personal stake’ in the alleged dispute, and that the alleged injury suffered is particularized as to him.” Raines v. Byrd, 521 U.S. 811, 819, 117 S.Ct. 2312, 138 L.Ed.2d 849 (1997) (citations and internal quotations omitted). While Baur may have demonstrated that someone will be harmed as a proximate result of the USCA practices he challenges, he certainly fails to demonstrate that he possesses any quality or characteristic which makes him particularly susceptible to such harm.
The problematic nature of Baur’s assertion of injury in fact becomes immediately apparent upon reading the complaint. For all purposes relevant to the question of Baur’s injury in fact, it contains nothing but the following allegations:
6. Plaintiff Michael Baur is an adult individual residing in Riverdale, New York. He is a regular consumer of meat products. Because Mr. Baur regularly eats meat, he is concerned about eating adulterated meat and about the health risks associated with meat from downed animals.
* * * * * *
28. Mr. Baur is a regular consumer of meat products who is concerned about eating adulterated meat. Since the meat he eats can come from downed animals, each time he eats meat he is at risk of contracting a food-borne illness such as vCJD. Because of the British mad cow epidemic and the recent scientific evidence showing the link between eating meat from BSE-affected animals and the development of vCJD, Mr. Baur is particularly concerned about eating adulterated meat from downed animals.
29. As a direct and proximate result of the USDA’s failure to label downed livestock as adulterated and to remove adulterated livestock from the food supply, Mr. Baur has been injured by the risk that he may consume meat that is *646the product of a downed animal, and by his apprehension and concern arising from this risk. Mr. Baur’s injuries in this respect would be redressed by the relief requested of this Court. The labeling of all downed animals as adulterated and the subsequent removal of those animals from the nation’s food supply would ensure that no meat or meat products consumed by Mr. Baur comes from downed animals.
It is clear from this that Baur, like scores of millions of his fellow Americans, eats meat. But how does he distinguish himself from these scores of millions such that a court might conclude that he is particularly susceptible to injury as a result of his meat eating? We are not told whether or not Baur consumes meat in excess of the national per capita average. Rather, we are told that he experiences “apprehension” about his consumption of meat. Since concerns about the health risks of meat consumption are not unknown in contemporary America — they have even been the subject of recent class action litigation in this Circuit, see Pelman v. McDonald’s Corp., 237 F.Supp.2d 512 (S.D.N.Y.2003) — this certainly does not make Baur unique among American meat eaters. But let us grant that Baur has succeeded in distinguishing himself as an American meat consumer who is “particularly concerned” about contracting illness as a result of consuming the meat of a BSE-infected animal. Is this, in addition to the fact that he eats meat, sufficient to establish that he has standing to challenge the manner in which the USDA currently approaches the problem of BSE infection?
II.
I believe that this question is best answered by analogy to City of Los Angeles v. Lyons, 461 U.S. 95, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983). In that case, an individual plaintiff sought to enjoin the police of the City of Los Angeles from the practice of using “chokeholds” to restrain suspects. The plaintiff, who had once been subjected to a chokehold by Los Angeles police officers, alleged in his complaint that he “and others similarly situated are threatened with irreparable injury in the form of bodily injury and loss of life, and that [he] ‘justifiably fears that any contact he has with Los Angeles Police officers may result in his being choked and strangled to death without provocation, justification or other legal excuse.’ ” Id. at 98, 103 S.Ct. 1660.
The Supreme Court held that the plaintiff failed to demonstrate injury in fact. Even as it acknowledged the possibility that some as yet unidentifiable citizens of Los Angeles might be subjected to choke-holds in the future, and suffer injury as a result, the Court found it to be nothing beyond conjecture that the plaintiff himself would be among these:
Of course, it may be that among the countless encounters between the police and the citizens of a great city such as Los Angeles, there will be certain instances in which strangleholds will be illegally applied and injury and death unconstitutionally inflicted on the victim. As we have said, however, it is no more than conjecture to suggest that in every instance of a traffic stop, arrest, or other encounter between the police and a citizen, the police will act unconstitutionally and inflict injury without provocation or legal excuse. And it is surely no more than speculation to assert either that Lyons himself will again be involved in one of those unfortunate instances, or that he will be arrested in the future and provoke the use of a chokehold by resisting arrest, attempting to escape, or *647threatening deadly force or serious bodily injury.
Id. at 108,103 S.Ct. 1660.
None of this is to say that the Court did not recognize that the use of force against criminal suspects by the Los Angeles police is a matter of legitimate public concern. But the Court concluded in Lyons that the future course of conduct by Los Angeles police officers was not best fashioned in the context of a lawsuit brought by an individual plaintiff who could do no more than posit the mere possibility that he would be harmed by Los Angeles police officers in the future. Even given that he had been harmed by officers in the past, the Court held that “[ajbsent a sufficient likelihood that he will again be wronged in a similar way, [he] is no more entitled to an injunction than any other citizen of Los Angeles.” Id. at 111, 103 S.Ct. 1660.
Baur’s contentions of injury in fact are much like those asserted by the plaintiff in Lyons, but weaker. The plaintiff in Lyons had suffered past injury as the result of the government policy he challenged in his lawsuit, but Baur makes no allegation that purportedly lax USDA monitoring procedures have already caused him to consume the meat of a BSE-infected animal. Indeed, he does not allege that anyone in the United States has yet consumed BSE-infected meat. Baur does allege that he suffers a form of current injury in that, as he puts it in his brief, “he continually suffers from apprehension and concern that he will contract vCJD and die.” As already noted, however, the plaintiff in Lyons also alleged that he suffered as a result of his apprehension and concern that he would be subjected to another chokehold. The Supreme Court squarely rejected this as a basis for establishing injury in fact: “It is the reality of the threat ... that is relevant to the standing inquiry, not the plaintiffs subjective apprehensions.” Id., at 107, n. 8, 103 S.Ct. 1660 (emphasis in original).
This leaves Baur’s assertion that he faces potential injury as a result of the alleged failure of the USDA to adequately protect him from consuming BSE-infected meat. While the Supreme Court has held that standing to sue may exist on the part of a plaintiff who attempts to satisfy the injury in fact requirement through allegations of potential injury, the Court has been careful to emphasize that such allegations must rise above the merely conjectural. “A threatened injury must be certainly impending to constitute injury in fact.” Whitmore v. Arkansas, 495 U.S. 149, 158, 110 S.Ct. 1717, 109 L.Ed.2d 135 (1990) (quotation omitted). That is, “[wjhere there is no actual harm” alleged, “its imminence (though not its precise extent) must be established.” Lujan, 504 U.S. at 564, n. 2, 112 S.Ct. 2130. And it is particularly well to repeat here what is noted by the majority; that “[ajlthough ‘imminence’ is concededly a somewhat elastic concept, it cannot be stretched beyond its purpose, which is to ensure that the alleged injury is not too speculative for Article III purposes.” Id.2
Baur’s attempt to establish injury in fact is at least as difficult as that faced by the plaintiff in Lyons. Just as the plaintiff in Lyons was only one citizen of a megalopolis, each one of whom might have an encounter with the police in the future, so Baur is just one among the scores of millions of American meat eaters who might at some point in the future conceivably eat the meat of a BSE-infected animal and *648become ill. That is, if we consider the future of meat consumption in the United States, we may confidently predict that, to borrow the advertising slogan of a prominent chain of hamburger restaurants, there will be “billions and billions served.” Baur has perhaps sufficiently alleged that, among these billions of future servings, current USDA screening procedures will cause some of those being served to become ill because they have eaten the meat of a BSE-infected animal. It is certainly speculative to assert that this will happen, and is doubly speculative to predict how many American meat consumers will be injured should an outbreak of vCJD occur. But it is something well beyond speculation to assert that Baur will be among these unfortunate individuals. I therefore do not understand the majority’s conclusion that “if Baur’s allegations are to be credited, then he faces a present, immediate risk of exposure to BSE through the consumption of downed livestock.” Specifically, I fear that the majority’s finding that Baur has established injury in fact allows the requirement of an imminent threat of injury to be satisfied by the merely conceivable.
Neither Baur nor the majority make any argument that convinces me that this case is not best analogized to Lyons. The majority attempts to distinguish Lyons by asserting that, in that case, “the occurrence of the alleged future injury rested on the independent actions of thud parties not before the court, rendering the asserted injury too speculative for standing purposes.” But the institutional entity that could harm the plaintiff in Lyons — the City of Los Angeles — was before the Court, just as the USDA is before this Court. Lyon’s injury was speculative because he was only one of the millions of citizens of Los Angeles any one of whom might be harmed in the future by a choke-hold, just as Baur’s injury is speculative because he is only one of scores of millions of meat eaters any one of whom might eat BSE-infected meat.
The majority also asserts that the instant case “is not solely about future injury.” Nor was Lyons. There were two components to the injury alleged by the plaintiff in Lyons: the possibility that he would be injured by a chokehold in the future and his present fear that he would be so injured. The two components of the injury alleged by Baur are precisely analogous: the possibility that he will contract vCJD in the future and his present fear that this will happen.
Baur attempts to distinguish Lyons by asserting that “Lyons could not allege that he would ever again be stopped by the police, especially since the police for the most part, only stop people who are violating the law. As a result, it was entirely speculative whether he would ever again be stopped and injured by a police choke-hold. In contrast, Mr. Baur regularly eats meat, and each time he eats meat, he experiences an injury because the meat may come from a downed animal. Therefore, his injury is certain and direct, unlike Lyon’s speculative injury.” But this is to assert nothing but that Baur’s subjective fear of imminent injury is more reasonable than Lyons’ subjective fear of imminent injury. As already noted, however, the Court explicitly held in Lyons that an individual’s subjective fear of injury is not sufficient to establish injury in fact. 461 U.S. at 107, n. 8, 103 S.Ct. 1660. Lyons failed to establish injury in fact because he faded to demonstrate any objective basis for concluding that he faced a greater injury than any other citizen of Los Angeles. Baur fails a fortiari because he cannot demonstrate that he faces any objective danger greater than that faced by any other American consumer of meat.
*649Both the majority and Baur make much of the fact that the government has recognized that BSE-infected meat poses a risk to public health. The majority declares that Baur should not be charged with demonstrating that an outbreak of BSE has actually occurred in the United States because it is sufficient for proof of injury in fact that government reports confirm some of the risk factors that Baur has cited, and government agencies have already taken preemptive steps to minimize human exposure to BSE without waiting for definitive evidence that BSE has entered the country, strongly suggesting that they view the potential health risks from BSE as both serious and imminent. Baur himself goes so far as to assert that it is actually illogical for the defendants to simultaneously seek to prevent an outbreak of BSE in this country and to argue that he has no standing to bring the instant lawsuit. It is, Baur declares, “internally inconsistent” for the defendants to claim that he has not established injury in fact on the basis of a possible future outbreak of BSE while they at the same time undertake efforts to prevent such an outbreak.
Nevertheless I do not see that the fact that the defendants recognize that BSE poses a risk to public health adds anything to the necessary demonstration that Baur must make that he faces an imminent threat of injury from BSE. The defendants in Lyons had recognized the problematic nature of the use of chokeholds to such an extent that, subsequent to the filing of the lawsuit, they “imposed a six-month moratorium on the use of the carotid-artery chokehold except under circumstances where deadly force is authorized.” 461 U.S. at 100, 103 S.Ct. 1660. This added nothing to Lyons’ demonstration that he would be especially subject to injury once the moratorium expired.
Further, as a general matter, I think it is plain that the fact that the government recognizes something to be a problem, and that it is addressing that problem in a certain fashion, does not at all mean that an individual plaintiff is thereby afforded standing to bring a lawsuit asserting that the government is not addressing that problem in the wisest fashion. On the contrary, the “assertion of a right to a particular kind of Government conduct, which the Government has violated by acting differently, cannot alone satisfy the requirements of Art. Ill without draining those requirements of meaning.” Valley Forge Christian College, 464 U.S. at 483, 102 S.Ct. 752.
Both the majority and Baur also argue that standing is demonstrated because the potential future injury Baur faces includes the possibility of death. The majority asserts that because vCJD is “a deadly disease with no known cure or treatment ... even a moderate increase in the risk of disease may be sufficient to confer standing.” Baur makes the claim that the fact that “the harm [he] faces is death is all the more reason that he has alleged sufficient injury in fact to satisfy standing.”
Even though death is a self-evidently irreparable injury, however, I do not see that its possibility makes any particular difference for the standing inquiry. The plaintiff in Lyons asserted the possibility of death by chokehold, and this was not sufficient to invest him with standing. Furthermore, in Whitmore v. Arkansas, the Supreme Court directly held that the fact that the plaintiff in that case was challenging state death penalty procedures had no significance for the question of standing. On the contrary, the Court stated that “[t]he uniqueness of the death penalty and society’s interest in its proper imposition” do not “justify a relaxed appli*650cation of standing principles.” 495 U.S. at 161, 110 S.Ct. 1717.
III.
No case cited by either the majority or Baur appears to me to come close to conferring standing upon a similarly situated litigant. The majority asserts that our Circuit has recently “recognized similar types of standing claims.” But in both cases cited by the majority, the alleged injuries were by leaps and bounds more imminent than the injuries asserted by Baur. La-Fleur v. Whitman, 300 F.3d 256 (2d Cir.2002), involved a claim under the Clean Air Act, as that statute’s provisions had been applied by the Environmental Protection Agency to the proposed operation of a single waste processing plant. We held that an individual plaintiff who “alleged that she works in a shopping center adjacent to the proposed site of the facility” had satisfied the requirement of injury in fact because “there can be no question that [she] is likely to be exposed to emissions from the facility.” Id. at 270. The imminence of injury posed to nearby residents of a single facility, however, is clearly of no help to Baur, who asserts the imminence of injury merely because he falls into the class of Americans who consume meat. New York Public Interest Research Grp. v. Whitman, 321 F.3d 316 (2d Cir.2003), was also an action under the Clean Air Act. The alleged injury there was arguably more speculative in that the plaintiffs challenged the Environmental Protection Agency’s approval of a New York State program for issuing operating permits to potentially polluting facilities. But, as in LaFleur, it was physical proximity to an identifiable danger that was crucial in finding that the injury in fact requirement had been satisfied. Specifically, we held that the plaintiffs’ “allegations about the health effects of air pollution and of uncertainty as to whether the EPA’s actions expose them to excess air pollution are sufficient to establish injury in fact, given that each lives near a facility subject to [the state program’s] permitting requirements.” Id. at 325 (emphasis supplied).
Baur directs our attention to Roe v. City of New York, 151 F.Supp.2d 495 (S.D.N.Y.2001), but that case is particularly indicative of how wanting is his demonstration of injury in fact. In Roe, a putative class of heroin addicts challenged the alleged practice of the New York City Police Department of arresting individual participants of a state-authorized needle exchange program. The district court made some effort to distinguish these plaintiffs from the plaintiff in Lyons, noting that “the putative plaintiff class ... claims to be consistently targeted by the NYPD by virtue of their registered participation in, and regular visits to, state-authorized needle exchange programs.” Id. at 503. “[UJnlike the individual plaintiff in Lyons,” the district court continued, “[cjourts have repeatedly found that plaintiffs who are members of such an identifiable class of targeted individuals have standing to sue.” Id. at 504 (citations omitted). Here, Baur has only alleged that he is part of the vast class of American meat eaters, and he makes no allegation that he has been “targeted” by the USD A practices he challenges.
The majority and Baur also cite a number of environmental cases from outside our Circuit. But, as with the environmental cases from our Circuit considered above, all of these are of little help to Bam* because they involved plaintiffs who lived in physical proximity to an identifiable— indeed, a quantifiable — environmental harm. Thus, in Mountain States Legal Foundation v. Glickman, 92 F.3d 1228 (D.C.Cir.1996), standing was granted to challenge certain Forest Service policies where the plaintiffs offered the court spe*651cific predictions concerning the likelihood of harm. See id. at 1234 (describing “a table comparing the respective effects” of Forest Service policy alternatives which “projeet[ed] a 5.4% reduction in high-risk fuels acres for alternative 9A, but a 14.2% reduction for alternative 6”). In Friends of the Earth, Inc. v. Gaston Copper Recycling Corp., 204 F.3d 149 (4th Cir.2000), a suit under the Clean Water Act, the plaintiff had “plainly demonstrated injury in fact” because he was “a property owner whose lake lies in the path of [an allegedly polluting facility’s] toxic chemical discharge, id. at 156, and because he had produced scientific reports that “show over 500 violations of the company’s discharge limits, including unlawful releases of cadmium, copper, iron, lead, and zinc, as well as pH violations.” Id. at 157. Similarly, in Central Delta Water Agency v. U.S., 306 F.3d 938 (9th Cir.2002), the Ninth Circuit granted standing to two individual farmers to challenge Department of Interior water policies based upon the existence of precise calculations of possible harm the farmers faced. See id. at 948 (“a Bureau engineer concluded that under the plan now in effect, the Vernalis standard will be violated at least one month a year in 41% of the next 71 years”).
By contrast, Baur offers nothing but an assertion of the possibility that he, among scores of millions of American meat eaters, will eat meat infected with BSE. He therefore strikes me as being precisely the sort of plaintiff who fails to demonstrate injury in fact because he cannot show that “he is immediately in danger of sustaining some direct injury as a result of’ the USDA’s policies, as opposed to being able to show “merely that he suffers in some indefinite way in common with people generally.” Commonwealth v. Mellon, 262 U.S. 447, 488, 43 S.Ct. 597, 67 L.Ed. 1078 (1923).3
The majority notes that “[i]n the specific context of food and drug safety suits” certain courts have found sufficient injury in fact “where the plaintiff alleges exposure to potentially harmful products.” Thus, in Public Citizen v. Foreman, 631 F.2d 969, 974 n. 12 (D.C.Cir.1980), the District of Columbia Circuit held that two members of a consumer protection group had standing to challenge the USDA’s approval of nitrites as an additive in the production of bacon. And in Cutler v. Kennedy, 475 F.Supp. 838, 847-50 (D.D.C.1979), overruled on other grounds sub nom., Chaney v. Heckler, 718 F.2d 1174 (D.C.Cir.1983), a district court of that Circuit granted standing to three consumers of certain over-the-counter drugs who alleged that these drugs had improperly received marketing approval from the Food and Drug Administration. But, as opposed to the instant case, the plaintiffs in these pre-Lyons cases alleged that they were at present consuming products which they alleged to be harmful. See also Stauber v. Shalala, 895 F.Supp. 1178, 1188 (W.D.Wis.1995) (where defendants did not challenge that plaintiffs were already consumers of milk treated with an allegedly dangerous hormone, the question of the hormone’s actual dangerousness went to the merits of case and was not relevant to the question of *652standing). Here, as we have seen, Baur only alleges his “apprehension and concern” that he might consume BSE-infected meat. The majority notes that Baur points to evidence in the record to the effect “that a form of BSE may already be present in the United States.” But this in itself is speculation insufficient to establish injury in fact, as is any assertion that Baur will be injured by any current presence of BSE.
Finally, I am sensitive to the majority’s concern that, at the pleading stage, we must avoid “collaps[ing] the standing inquiry into the merits.” Such concern, however, does not free us from the Supreme Court’s instruction that “the standing inquiry requires careful judicial examination of a complaint’s allegations to ascertain whether the particular plaintiff is entitled to an adjudication of the particular claims asserted. Is the injury too abstract, or otherwise not appropriate, to be considered judicially cognizable?” Allen v. Wright, 468 U.S. at 752, 104 S.Ct. 3315.
The specific allegations contained in Baur’s complaint as to injury in fact are limited to claiming that: 1) an outbreak of BSE could happen in the United States; 2) current USDA policies and practices enhance this risk; and 3) as a consumer of meat, he is concerned about this state of affairs. Even accepting all of this as true, the complaint is utterly devoid of the necessary showing a plaintiff must make to the effect that “the alleged injury suffered is particularized as to him.” Raines v. Byrd, 521 U.S. at 819, 117 S.Ct. 2312. That is, he has made no effort whatever to establish that he, as opposed to any other person among the scores of millions of meat eaters in America, faces the hypothetical possibility of eating BSE-infected meat. As the district court feared, a finding that Baur has standing to sue here is to impliedly conclude 'that “any citizen [has] standing to sue to direct the federal government to take an action to improve health, occupational or environmental safety.” To avoid this result, I must conclude that Baur has asserted an “abstract question[ ] of wide public significance which amount[s] to [a] generalized grievance[] pervasively shared and most appropriately addressed in the representative branches.” Valley Forge Christian College, 454 U.S. at 475, 102 S.Ct. 752 (quotations omitted).
IV.
I agree with the majority, and with Baur, that an outbreak of BSE in the United States would be a disastrous event that could possibly injure many people. I also acknowledge that Baur has set forth in the record many disturbing facts concerning the allowance of “downed” livestock into the nation’s food supply.4 It may very well be that Baur is correct that the defendants should take different measures to avoid the occurrence of this event. However, lacking any plausible showing that he faces imminent harm as a result of the measures that the defendants are currently taking, I believe that Baur cannot properly use this Court as vehicle to advance his claims as to proper policy. Accordingly, I respectfully dissent.

. It bears noting in this connection that the federal government’s initial efforts to regulate American meat quality were motivated in no small part by public reaction to The Jungle, Upton Sinclair's 1906 novel about Chicago's meat packing plants. See Roger Roots, "A Muckraker’s Aftermath: The Jungle of MeatPacking Regulation After a Century,” 27 Wm. Mitchell L.Rev. 2413 (2001).


. In light of these precedents, I do not understand the majority's assertion that "the Supreme Court has yet to speak directly” on the question of whether threatened harm may satisfy injury in fact.


. In response to the majority's query, and for the sake of argument, I would say that "a 0.00011% chance of exposure to BSE contaminated beef” would be insufficient to confer standing. Allowing a lawsuit to go forward on the basis of such a remote harm would be akin to saying that any citizen has standing to sue the National Aeronautics and Space Administration because it currently does not do enough to prevent meteorites from falling to Earth. The more interesting point about the hypothetical, however, is that Baur has not made any demonstration of his chance of exposure to BSE contaminated beef. He merely alleges that he fears such exposure, and the majority, wrongly in my view, deems this alone to be a sufficient demonstration of injury.


. See also, Kerri E. Machado, " ‘Unfit for Human Consumption': Why American Beef is Making Us Sick," 13 Alb. L.J. Sci. & Tech. 801 (2003).